DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,795,856 (hereinafter “Farmer”) in view of US 2016/0149386 (hereinafter “Stechmann”).
Regarding claim 9, Farmer teaches a fiber holder system (Figs. 1, 5), comprising a base (1) configured for arrangement on a positioning device; a fiber holder (B) with an arrangement section (4,5), an arm section (6, 7), and a holding section (11-15); and a holding device (3) for arrangement of the fiber holder on the base with a defined force in a positionally stable and releasable manner; wherein a distal end of the arm section is connected to the arrangement section and the holding section for holding a fiber is arranged at the other distal end of the arm section (Figs. 1, 5).
Farmer does not teach that the base comprises at least three contact surfaces, and adjacent contact surfaces which are arranged perpendicular to one another and which meet each other, wherein the arrangement section comprises at least three mutually perpendicular arrangement surfaces, and the holding device comprises magnets or magnetic sections configured to, by utilizing corresponding magnetic forces, contact at least sections of three mutually perpendicular contact surfaces of the base with the corresponding arrangement surfaces of the arrangement section of the fiber holder and press the arrangement surfaces with a defined force against the contact surfaces.
Stechmann teaches a base (200) comprising at least three contact surfaces (230), and adjacent contact surfaces which are arranged perpendicular to one another and which meet each other, wherein an arrangement section comprises at least three mutually perpendicular arrangement surfaces, and a holding device (240) comprises magnets or magnetic sections configured to, by utilizing corresponding magnetic forces, contact at least sections of three mutually perpendicular contact surfaces of the base with the corresponding arrangement surfaces of the arrangement section of the fiber holder and press the arrangement surfaces with a defined force against the contact surfaces (Fig. 2; pars. [0035]-[0038]).

Regarding claim 10, Stechmann teaches the base, or the arrangement section, or the base and the arrangement section comprise at least one permanent magnet or at least one section with permanent magnetic properties (par. [0036]).
Regarding claims 17 and 24, Farmer teaches a fiber alignment device (clm. 12).
Claims 11, 12, 15, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Stechmann as applied to claims 9 and 10 above, and further in view of US 2006/0104588 (hereinafter “Cox”).
Regarding claims 11, 12, 18, and 19, Farmer in view of Stechmann renders obvious the limitations of the base claims 9 and 10. Farmer does not teach that the arm section is movably connected to the arrangement section, such that movements of the arm section relative to the arrangement section are possible. Cox teaches an arm section that is movably connected to an arrangement section, such that movements of the arm section relative to the arrangement section are possible, wherein the movements of the arm section relative to the arrangement section comprise pivoting movements (par. [0029]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the system of Farmer with the above teachings of Cox. The motivation would have been to improve optical alignment capabilities.
Regarding claims 15 and 22, Farmer in view of Stechmann renders obvious the limitations of the base claims 9 and 10. Farmer does not teach that the holding section comprises a fiber clamping element which is arranged on the arm section so that it can move. Cox teaches that the holding section comprises a fiber clamping element which is arranged on the arm section .
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Stechmann as applied to claims 9 and 10 above, and further in view of US 2011/0313683 (hereinafter “Chen”).
Farmer in view of Stechmann renders obvious the limitations of the base claims 9 and 10. Farmer does not teach that the arm section is variable in length. Chen teaches a variable-length arm section (par. [0046]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the system of Farmer with the above teachings of Chen. The motivation would have been to improve optical alignment capabilities.
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Stechmann as applied to claims 9 and 10 above, and further in view of US 2016/0056620 (hereinafter “Weigl”).
Farmer in view of Stechmann renders obvious the limitations of the base claims 9 and 10. Farmer does not teach that the arm section comprises a fiber-reinforced plastic. Chen teaches an arm section comprising a fiber-reinforced plastic (par. [0014]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the system of Farmer with the above teachings of Weigl. The motivation would have been to improve mechanical strength and stability for the system.

Allowable Subject Matter
Claims 16 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the holding section comprises a joint fork which is fixedly connected to the arm section, and wherein the fiber clamping element is held in the joint fork rotatably in relation to the joint fork.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883